SMITH, J.
(dissenting.) All the matters discussed in the foregoing opinion were fully and fairly submitted to the jury upon instructions which, though, criticized, are not challenged by exceptions upon this appeal, and I am of the view that their finding should not be set aside by this court. The correct rule many times has been announced and followed by this court, and should be adhered to in' this case, even though we might have reached a different' conclusion if acting as jurors. There was evidence which, if believed by the jury, would sustain the verdict. I therefore dissent.